Citation Nr: 1413331	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-42 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection a left testicle disability characterized as status post orchiectomy, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.  From November 1970 to November 1971, this service was in the Republic of Vietnam (RVN).  This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In January 2012, the Board recharacterized the aforementioned lumbar spine issue for the sake of simplicity into one of a low back disability.  New and material evidence was found to reopen the previous denial of service connection.  Service connection for a low back disability and for status post orchiectomy, testicular cancer, next were remanded for additional development.  Following the last adjudication by the Appeals Management Center (AMC) in Washington, D.C., in an August 2012 supplemental statement of the case, pertinent evidence was received.  It may be considered in the first instance herein because the Veteran's representative waived the right to have the RO (to include via the AMC0 do so in a February 2014 Informal Hearing Presentation.  38 C.F.R. § 20.1304(c).

The Board now recharacterizes the Veteran's genitourinary claim as one of a left testicle disability status post orchiectomy for the reason discussed herein.  The following decision as to this issue is made based on review of the Veteran's paper and electronic file claims files.  This review shows that adjudication of service connection for a low back disability still cannot be undertaken.  Accordingly, that issue once again is REMANDED to the RO via the AMC for additional development.


FINDING OF FACT

The Veteran's left testicle disability status post orchiectomy was not cancer, has not been linked to herbicide exposure, and was not otherwise related to his service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a left testicle disability status post orchiectomy have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2; 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to the initial adjudication of the evidence necessary to substantiate the benefit sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice regarding notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A letter dated in August 2008 informed the Veteran and his representative of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  It also informed them of how ratings and effective dates are assigned if service connection is granted.  The letter finally was sent prior to the February 2009 rating decision, which constitutes the initial adjudication of this matter.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service and VA treatment records have been obtained by VA.  The most recent VA treatment records were procured in compliance with the Board's remand.  Private treatment records have not been obtained by VA since none have been identified.  None have been submitted either.  A VA medical examination was conducted in February 2009 and, pursuant to the remand, in March 2012.  The former is inadequate.  No claims files were reviewed, and the Veteran did not accurately report his medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In contrast, the latter examination is adequate.  The paper claims file was reviewed, and there is nothing pertinent in the electronic claims files.  The Veteran was interviewed and assessed.  An opinion was rendered.  Enough detail thus has been provided so that the determination made herein is fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been at least substantial compliance with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection-Left Testicle Disability

Service connection means that an injury or disease resulting in disability was incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between them.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Service connection also may be established for any disease diagnosed after service if it was incurred during service.  38 C.F.R. § 3.303(d).

Malignant tumors are a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Manifestation of the same chronic disease during service and at any later date may be service connected unless clearly attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).

There is a rebuttable presumption of service connection for chronic diseases and diseases associated with exposure to an herbicide agent.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  Service must have been active duty for 90 days or more during a war period or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  With respect to diseases associated with herbicide exposure, exposure during service obviously is required.  It is presumed if there was service in the RVN between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).

Lastly, the chronic disease or disease associated with exposure to an herbicide agent must be manifested to a compensable degree within a particular time period.  Manifestation does not mean that there must be a diagnosis within this period but that there must be characteristic symptoms followed by diagnosis without unreasonable delay.  38 C.F.R. § 3.307(c).  For malignant tumors as a chronic disease, this period is within one year from the date of separation from service.  38 U.S.C.A. § 1112(a)(1)  38 C.F.R. §§ 3.307(a)(2-3), (c).  For prostate cancer, which has been associated with herbicide exposure, this period is any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of inherent characteristics or the other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in July 2008.  VA treatment records show that he underwent a left orchiectomy near this time.  Specifically, he had this procedure in May 2008 because of a testicular lesion or mass.  It was determined via pathology in August 2008 that the lesion or mass was a Leydig cell tumor.  At the March 2012 VA medical examination, it was noted that neoplasms of the male reproductive system were diagnosed in May 2008.  Reference further was made to a Leydig cell tumor.  The Veteran, in sum, has a current disability.

Malignant tumor is another term for cancer.  Dorland's Illustrated Medical Dictionary 284 (31st ed. 2007).  The ability to metastasize, or spread, is a characteristic of all malignant tumors.  Id. at 1162.  Benign means not malignant.  Id. at 211.  There are some indications that the Veteran's tumor was malignant.  In other words, there is some indications that he had testicular cancer.  VA treatment records mention such, but only per his report.  The February 2009 VA medical examination also mentions such per his report.  Left testicular cancer surgically treated was diagnosed at this examination.  This diagnosis can only be based on the Veteran's report since no claims file was reviewed.

However, the Veteran's report is incorrect.  There are some indications, which are strong than those to the contrary, that his tumor was not malignant and that he did not have testicular cancer.  VA treatment records do not document any malignancy or cancer.  Those dated in May 2008 rather reflect that orchiectomy was deemed the best treatment for the Veteran's left testicular lesion or mass because it was suspicious for malignancy.  Yet a June 2008 VA treatment record documents that there was no metastasis.  The aforementioned August 2008 VA treatment record further does not show metastasis but only the potential for it.  No malignancy or metastasis was found thereafter.  Finally, the Veteran's tumor was characterized as benign at the March 2012 VA medical examination.  Leydig cell tumors indeed are rarely malignant.  Dorland's at 2014.

The only chronic disease applicable here are malignant tumors.  As the Veteran did not have any such tumor, service connection cannot be presumed on the basis of a chronic disease or based on chronicity or continuity of symptomatology.  Service connection finally cannot be presumed on the basis of a disease associated with herbicide exposure.  The Veteran served more than 90 days after December 31, 1946, during a period of war.  His service spanned approximately four years.  All was during the Vietnam era.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  Since it included being stationed in the RVN, the Veteran presumably had herbicide exposure.  Prostate cancer has been associated with exposure to herbicides during service.  However, a Leydig's cell tumor has not.

While acknowledging the aforementioned, the Veteran contends that the prostate and testicles are related parts of the genitourinary system.  This contention is not persuasive.  VA does not consider the parts of the genitourinary system in the same way notwithstanding that they might be related.  Service connection only for prostate cancer can be presumed due to herbicide exposure.  Service connection for other cancers of the reproductive organs, to include the testes, cannot be presumed because there is inadequate or insufficient evidence that they are due to herbicide exposure.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange:  Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Further, it has been determined that service connection cannot be presumed due to herbicide exposure for any condition not specifically found by VA to warrant such a presumption.  Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

As service connection cannot be presumed, it must be established.  Service treatment records are silent with respect to a left Leydig cell tumor.  They also are silent with respect to any left testicle problem.  The Veteran's genitourinary system was normal at his October 1967 entrance examination.  He had groin irritation secondary to sweating and friction under his right, instead of his left, testicle in February 1969.  At his October 1971 separation examination, his genitourinary system once again was normal.  A crotch rash in 1970 was referenced, but it was noted to have responded well to medication and to have resulted in no complications and no sequelae (NCNS).  A left testicular injury or disease thus was not incurred or aggravated during service.

The Veteran does not contend this to be so.  He also does not contend he has had any left testicle symptoms ever since service.  Indeed, his testicles were normal at a January 1972 VA medical examination.  Yet the Veteran does contend that his herbicide exposure is responsible for his left Leydig cell tumor.  He contends there was an in-service event which led to the incurrence of a disease, in other words.  Even though service connection cannot be presumed to be due to herbicide exposure, it still may be established directly on this basis.  Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran is a lay person because there is no indication he has a medical background.  Lay evidence sometimes can establish nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the question of nexus here is medical in nature given the complexities involved.  These include that over 36 years passed between the Veteran's separation in November 1971 and his manifestation of a left Leydig cell tumor around May 2008 and that service connection cannot be presumed to be due to herbicide exposure.  Also included is that there likely is more than one possible cause of a Leydig's cell tumor, as it true for a host of other conditions.  Only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  Nexus therefore is outside the Veteran's competency.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1372.  As such, his contention is not persuasive.  Yet one medical professional who may be persuasive has addressed nexus.
The physician who conducted the March 2012 VA medical examination opined that a nexus between the Veteran's left Leydig cell tumor and his herbicide exposure during service was less likely than not.  It was explained that VA was the only entity looking for, but had not been able to confirm, such a nexus.  It further was explained that no individual oncologist has looked for or had any experience with such a nexus such that an opinion specific to the Veteran could be offered.  Factors used to assess medical opinions include the opiner's qualifications and review of the evidence, the scope of the examination, the rationale offered for it, the accuracy of any factual premises underlying it, and the degree of certainty in it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  

The aforementioned physician obviously has medical training.  This physician accordingly is presumed to be qualified absent a challenge in this regard.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007).  None has been made here.  That the paper claims file was reviewed, and that there is nothing pertinent in the electronic claims file is reiterated.  The physician assessed the Veteran.  No indication exists that this assessment was not thorough.  A clear and concise yet sufficient rationale was provided by the physician for the opinion.  There were no factual premises underlying the opinion, which was rendered with certainty.  The current state of medical knowledge instead was noted.  While it would have been helpful if the physician had cited or supplied a copy of medical literature from VA concerning herbicide exposure and a Leydig cell tumor, the physician presumably is aware of the body of knowledge as a medical professional working for VA.

To the extent the physician's opinion is more accurately characterized as a conclusion that it is not possible to tell whether or not there is a nexus between the Veteran's left Leydig cell tumor and his herbicide exposure during service without resort to speculation, this is a conclusion just as much as a negative or positive opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  A limit to even the most current medical knowledge has been identified as an instance in which nexus cannot be determined.  Id.  With this and other similar instances, there must be full consideration of the evidence and a rationale which is either provided or otherwise apparent.  Id.  These requirements have been met, as discussed above.

The only medical opinion, in sum, is persuasive.  The Veteran's contention that it is not persuasive is unavailing.  Specifically, it was contended in a February 2014 Informal Hearing Presentation that articles have been written about a possible nexus between Leydig cell tumors and herbicide exposure.  A link to an internet website article was provided.  The website was to www.cancernetwork.com, and the article concerned testicular cancer.  Leydig cell testicular cancer was mentioned.  Yet the Veteran did not have left Leydig cell testicular cancer.  That his tumor was benign rather than malignant and had not metastasized is reiterated in this regard.  The indication in the internet website article that medical literature has suggested an increased risk of testicular cancer among individuals exposed to exogenous toxins such as Agent Orange, an herbicide agent, therefore is inapplicable.

From the above, it follows that there is no nexus between the Veteran's left Leydig cell tumor and his herbicide exposure during service.  Lacking this nexus, service connection has not been established.  It is reiterated that it also cannot be presumed.  Both of these conclusions, as well as the findings that led to them, have been made based on the preponderance of the evidence.  As such, there is no benefit of the doubt to afford to the Veteran.  He is not entitled to service connection for his left testicle disability status post orchiectomy.


ORDER

Service connection for a left testicle disability status post orchiectomy is denied.


REMAND

While the Board sincerely regrets the delay of another remand, adjudication of the Veteran's entitlement to service connection for a low back disability cannot be undertaken as of yet.  Additional development is needed to ensure that he is afforded every possible consideration regarding this issue.  That VA has a duty to assist him in substantiating the benefit sought indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Records

The duty to assist specifically requires that VA make reasonable efforts to assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

Other than a July 2003 magnetic resonance imaging (MRI), VA treatment records dated from September 2007 to January 2012 are available.  Earlier such records were referenced at an April 2012 VA medical examination.  Some of them, which were dated in 2002 and 2003, reportedly concern the Veteran's low back.  The later available records document his receipt of ongoing care to include for his low back.  As such, there may be pertinent VA treatment records dated prior to September 2007 and after January 2012.  A request or requests for them must be made.  This is particularly true because VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  To facilitate requesting records prior to September 2007, the Veteran must be asked to indicate when he first started receiving VA treatment and to identify the facilities that provided this treatment.  He and his representative must be notified if the request is or requests are unsuccessful.

II.  Medical Opinion

If VA provides a medical opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  That a VA medical examination and/or opinion is adequate when it allows the Board to perform a fully informed adjudication is reiterated.  Id.  So is the fact that VA medical opinions must be based on accurate factual premises.  Reonal, 5 Vet. App. at 458.  The rationale supplied for them finally, as discussed above, must be clearly and fully articulated..  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.

The aforementioned April 2012 VA medical examination, which was conducted pursuant to the Board's January 2012 remand, addressed the Veteran's low back.  A staff physician indeed reviewed the paper claims file as well as interviewed and assessed him.  It then was opined that his low back disability is due to aging and not his service.  However, no rationale at all was provided for the determination that age was the proper etiology.  With respect to the determination that the Veteran's low back disability was not due to his service, a multi-part rationale was provided.  One part addressed his reports of continued symptoms since service, as was directed by the Board.  Yet, this was addressed only cursorily.  The only thing noted was that there is no documentation to support persistent symptoms.

This is an accurate factual premise.  As discussed in the remand, the Veteran's low back was asymptomatic with no disability at the January 1972 VA medical examination.  The first indication of a disability which could have associated symptoms currently available (VA treatment records obtained on remand could alter this) indeed is the aforementioned July 2003 MRI.  Yet, it also was discussed in the remand that lay evidence of persistent symptoms could be sufficient to establish nexus even the absence of contemporaneous medical evidence such as treatment records.  Such an absence indeed cannot be the sole reason competent lay evidence in this regard is deemed not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As the Veteran's representative contended in the February 2014 Informal Hearing Presentation, this appears to be exactly what has been done.

In sum, arrangements must be made for another VA medical opinion.  To facilitate this opinion, the Veteran must be sent a letter reminding him that he can submit a lay statement from anyone who knows about his back problems.  It must indicate that statements from individuals who possess such knowledge for the entirety or the majority of his post-service life, in particular, may be helpful.  Another VA medical examination is not necessary unless determined to be so by the physician who renders the opinion.  Indeed, it appears that the Veteran's contentions and the current nature of his low back disability are adequately addressed in the VA treatment records and the VA medical examination.

Accordingly, a REMAND is directed for the following:

1.  Send the Veteran a letter reminding him that he can submit lay statements from family, friends, coworkers, or anyone else who has personal knowledge of his low back problems.  Indicate in the letter that statements from those who possess such knowledge for the entirety or the majority of his post-service life may be particularly helpful.

2.  Ask the Veteran to indicate when he first started receiving VA treatment and to identify the facilities that provided this treatment.  Then make as many requests as necessary to obtain all VA treatment records regarding him dated prior to September 2007 and from January 2012 to present.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  Following completion of the above, arrange for an appropriate physician to review the paper and electronic claims files.  Such shall be documented in a report to be placed in one of these files.  The physician should opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability is related to his service.  A clear and full rationale (a logical and thorough explanation) must be provided for each determination forming the opinion in the report.  This means that the basis or bases for each determination must be set forth.  As such, medical principles shall be discussed as they relate to the medical and lay (non-medical) evidence.

The February 1970 service treatment record of a low back problem, the January 1972 VA medical examination, VA treatment records, and the April 2012 VA medical examination complete with opinion thus must be taken into account-as must the Veteran's reports that he has had low back symptoms ever since his problem during service in February 1970.  Please note that these reports cannot be discounted simply because there is no contemporaneous medical evidence such as treatment records to confirm them.  Indeed, it is possible that treated himself instead of received medical treatment for his symptoms.

If an opinion cannot be provided without speculation, the rationale shall discuss why.  Options include the examiner's lack of appropriate qualifications, the need for more information, the inability to obtain needed information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, or some other reason.  A citation for or copy of any medical literature referenced in the opinion shall be provided.

4.  Lastly, readjudicate the Veteran's entitlement to service connection for a low back disability.  Furnish him and his representative with a rating decision if the determination made is favorable.  If the determination is unfavorable, furnish them with a supplemental statement of the case (SSOC) and then allow them the requisite time period to respond before processing this matter for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remanded matters be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


